DETAILED ACTION
This office action is in response to the remarks filed on 02/10/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of 
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.
Claims 1, 3-11 and 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system detects and receives all the status and information data from a transmissions system  but after determining the group of tripped and common protection devices and determining the fault area the system does not do anything with that information. There is no action by the system to, for example, close or open a circuit breaker because of the determination of the fault area which shows that the system is only doing a judgment call on the transmission line and it is not executing an operation on said transmission line. Since no structure seems to be claimed then after a review of the claims, the claim present a mental step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0331035 in view of Mousavi et al. US 2012/0004867.
	Regarding Claim 1, Li teaches (Figures 1, 3-4 and 6-7) a system (102, controlling circuitry at 106-116 and 136) for estimating faulted area in an electric distribution system (Fig. 1), comprising: a database storing (310) one or more input data (sent to 310); a fault detection module ( with 106-116) configured to determine (a), based on the one or more input data, if a new faulted area estimation process is required (par. 80); a condition estimation module (204, 208 302-308 and 312-314) configured to estimate condition of metered protective devices, un-metered protective devices, and metered devices (Shown in Fig. 1, par. 53); an upstream to downstream module (at 202 and 206) configured to assess condition of each metered protective 
 	Li does not teach a downstream to upstream module configured to assess outage electric loads and elements towards network upstream to find a common interrupting protective device.
	Mousavi teaches (Figures 1-5) a downstream to upstream module (44 and IED) configured to assess outage electric loads (loads) and elements towards network upstream (with 44) to find a common interrupting protective device. (For example: Par. 60-68)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include a downstream to upstream module configured to assess outage electric loads and elements towards network upstream to find a common interrupting protective device, as taught by Mousavi to improve the response of the system while providing proactive and reliable decisions. 
	Regarding Claims 3 and 13, Li teaches (Figures 1, 3-4 and 6-7) wherein the one or more input data to the fault detection module (at 102 and 106-116) comprise online data (e.g. 136). (For Example: Par. 36, 34 and 52) 
	Regarding Claims 4 and 14, Li teaches (Figures 1, 3-4 and 6-7) wherein the online data comprise one or more of condition, fault indication (fault detection), reclosing stage, crew feedback and customer call data. (For Example: Par. 57-58, 63-68, 70, 74, 80, 85-88 and 93-97)
	Regarding Claims 5 and 15, Li teaches (Figures 1, 3-4 and 6-7) wherein the condition estimation module further receives online data (wireless and other communication equipment) and offline data as input (from cables and measurement points).  (For Example: Par. 34, 36, 49-50 and 52)
	Regarding Claims 6 and 16, Li teaches (Figures 1, 3-4 and 6-7) wherein the online data comprise one or more of condition, fault indication (fault event), reclosing stage, crew feedback and customer call data. (For Example: Par. 57-58, 63-68, 70, 74, 80, 85-88 and 93-97)
	Regarding Claims 7 and 17, Li teaches (Figures 1, 3-4 and 6-7) wherein the offline data (from cables and measurement points) comprise one or more of connectivity data and high level operational behavior of the PMDs (status of the device). (For Example: Par. 57-58, 63-68, 70, 74, 80, 85-88 and 93-97)
	Regarding Claims 8 and 18, Li teaches (Figures 1, 3-4 and 6-7)  wherein the high level operational behavior comprises one or more of observability (status), reclosability, fault interruptability (open or closed) and switching capability. (For Example: Par. 57-58, 63-68, 70, 74, 80, 85-88 and 93-97)
	Regarding Claims 9 and 20, Li teaches (Figures 1, 3-4 and 6-7) wherein the condition is one of Energized, Close_Hot, Close, Close_Dead, Open_Hot, Open, 
	Regarding Claims 10 and 19, Li teaches (Figures 1, 3-4 and 6-7) wherein the condition estimation module (204, 208 302-308 and 312-314) further configured to: (1) determine one or more child tables for the PMDs (e.g. tables 1 and 3); (2) determine one or more parent tables for the PMDs (tables 1 and 3); (3) apply one or more first rules to the one or more parent tables to estimate condition of a parent PMD (Table 2); (4) apply one or more second rules to the one or more child tables to estimate condition of a child PMD (table 2); (5) compare the estimated condition of the parent PMD and the estimated condition of the child PMD; and upon determining that the estimated condition of the parent PMD and the estimated condition of the child PMD is not the same, repeat steps (1) to (5) (See table 3). (For Example: Par. 63-69 and 98-102)
	Regarding Claim 11, Li teaches (Figures 1, 3-4 and 6-7) is the method claim of the apparatus claim 1 and said claim 1 recites the same/similar limitations as the method claim and rejected in the same way as shown above with respect to claim 1. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838